     Case 2:18-cv-01078-JCM-EJY Document 59 Filed 08/24/20 Page 1 of 2



1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT

7                                        DISTRICT OF NEVADA

8                                                    ***

9     LAUSTEVEION JOHNSON                                     Case No. 2:18-cv-01078-JCM-GWF
10                                           Plaintiff,                      ORDER
             v.
11
      HIGH DESERT STATE PRISON, et al.,
12
                                          Defendants.
13

14

15          Presently before the court is defendants’ James Dzurenda, Julio Calderin, Jennifer Nash,

16   Brian Williams, Jeremy Bean, Taylor Paryga, Anthony Ritz, Pamela Del Porto, Harold Wickham,

17   Sheryl Foster, Renee Baker, and Benjamin Estill (collectively “defendants”) motion for an order

18   to show cause. (ECF No. 49). Pro se plaintiff Lausteveion Johnson filed a response (ECF No.

19   53), to which defendants replied (ECF No. 56).

20          Also before the court is Johnson’s motion for limited discovery (ECF No. 52), to which

21   defendants responded (ECF No. 58).

22          The court revoked Johnson’s in forma pauperis status on January 23, 2020, because he

23   “willfully misrepresented the total value of his checking and savings accounts in his IFP

24   application.” (ECF No. 35 at 3–4). The court ordered Johnson to pay a $350 filing fee within

25   thirty days of the order or face dismissal of this action without prejudice. (Id. at 8). On April 27,

26   2020, Johnson paid $200 of the filing fee. (ECF No. 47). Defendants claim that Johnson has not

27   paid the outstanding $150. (ECF No. 49 at 3).

28
                                                          1
     Case 2:18-cv-01078-JCM-EJY Document 59 Filed 08/24/20 Page 2 of 2



1
            Johnson filed two responses to defendants’ instant motion. (ECF Nos. 52 and 53). He first
2
     filed a motion for limited discovery, requesting his banking records from April 2019 to April 2020.
3
     (ECF No. 52). In a second response, Johnson asserted that the outstanding $150 was taken by the
4
     defendants “directly off his account in December of 2019, January and February of 2020, and
5
     March of 2020.” (ECF No. 53 at 1).
6
            Defendants have provided the banking records that Johnson requested and, thus, his motion
7
     for limited discovery is moot. (ECF No. 57, Exhibit A).
8
             The court reviewed the provided banking records and finds that Johnson has not paid the
9
     outstanding $150 balance of the filing fee. Johnson’s Court Filing Fees Activity Report from
10
     January 1, 2019 to August 12, 2020 does not list this matter. (ECF No. 57, Exhibit D). The most
11
     recent payment listed on the report went towards the filing fee in a matter Johnson initiated in
12
     2013. (Id.). Thus, the court grants defendants’ motion for an order to show cause.
13
            Accordingly,
14
            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion for an
15
     order to show cause (ECF No. 49) be, and the same hereby is, GRANTED.
16
            IT IS FURTHER ORDERED that Johnson has until September 3, 2020, to pay the $150
17
     outstanding balance of the filing fee or show cause warranting excusal of payment. Failure to do
18
     so will result in dismissal of this action without prejudice.
19
            IT IS FURTHER ORDERED that Johnson’s motion for limited discovery (ECF No. 52)
20
     be, and the same hereby is, DENIED as moot.
21
            DATED August 24, 2020.
22

23
                                                            UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                                       2
